        Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
            v.                                   Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Kim Orwitz Rosen, Trustee of The          Act; Unruh Civil Rights Act
14     Kim Orwitz Rosen Revocable Trust;
       Bay Area Canvas, Inc., a California
15     Corporation

16               Defendants.
17
18          Plaintiff Scott Johnson complains of Kim Orwitz Rosen, Trustee of The
19   Kim Orwitz Rosen Revocable Trust; Bay Area Canvas, Inc., a California
20   Corporation; and alleges as follows:
21
22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25   level C-5 quadriplegic. He cannot walk and has significant manual dexterity

26   impairments. He uses a wheelchair for mobility and has a specially equipped

27   van.

28     2. Defendant Kim Orwitz Rosen owned the real property located at or


                                            1

     Complaint
        Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 2 of 8




1    about 2362 De La Cruz Blvd, Santa Clara, California, between February 2021
2    and June 2021.
3      3. Defendant Kim Orwitz Rosen owns the real property located at or about
4    2362 De La Cruz Blvd, Santa Clara, California, currently.
5      4. Defendant Bay Area Canvas, Inc. owned the Bay Area Awning located
6    at or about 2362 De La Cruz Blvd, Santa Clara, California, between February
7    2021 and June 2021.
8      5. Defendant Bay Area Canvas, Inc. owns the Bay Area Awning located at
9    or about 2362 De La Cruz Blvd, Santa Clara, California, currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein is
15   responsible in some capacity for the events herein alleged, or is a necessary
16   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
17   the true names, capacities, connections, and responsibilities of the Defendants
18   are ascertained.
19
20     JURISDICTION & VENUE:
21     7. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
        Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 3 of 8




1    founded on the fact that the real property which is the subject of this action is
2    located in this district and that Plaintiff's cause of action arose in this district.
3
4      FACTUAL ALLEGATIONS:
5      10. Plaintiff went to the Bay Area Awning in February 2021 with the
6    intention to avail himself of its goods or services motivated in part to
7    determine if the defendants comply with the disability access laws. Not only
8    did Plaintiff personally encounter the unlawful barriers in February 2021, but
9    he wanted to return and patronize the business three more times but was
10   specifically deterred due to his actual personal knowledge of the barriers
11   gleaned from his encounter with them.
12     11. Bay Area Awning is a facility open to the public, a place of public
13   accommodation, and a business establishment.
14     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15   to provide wheelchair accessible parking in conformance with the ADA
16   Standards as it relates to wheelchair users like the plaintiff.
17     13. Bay Area Awning provides parking to its customers but fails to provide
18   wheelchair accessible parking.
19     14. One problem that plaintiff encountered was that there was no accessible
20   parking whatsoever in the parking lot that serves the business.
21     15. Plaintiff believes that there are other features of the parking that likely
22   fail to comply with the ADA Standards and seeks to have fully compliant
23   parking for wheelchair users.
24     16. On information and belief, the defendants currently fail to provide
25   wheelchair accessible parking.
26     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
27   provide accessible entrance door hardware in conformance with the ADA
28   Standards as it relates to users like the plaintiff.


                                               3

     Complaint
        Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 4 of 8




1      18. Bay Area Awning provides door hardware to its customers but fails to
2    provide accessible entrance door hardware.
3      19. A problem that plaintiff encountered was that the entrance door
4    hardware had a horizontal pull bar handle style that required tight grasping
5    and twisting of the wrist to operate.
6      20. Plaintiff believes that there are other features of the door hardware that
7    likely fail to comply with the ADA Standards and seeks to have fully compliant
8    door hardware.
9      21. On information and belief, the defendants currently fail to provide
10   accessible door hardware.
11     22. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     23. These barriers relate to and impact the plaintiff’s disability. Plaintiff
14   personally encountered these barriers.
15     24. These barriers relate to and impact as a wheelchair user, the plaintiff
16   benefits from and is entitled to use wheelchair accessible facilities. By failing
17   to provide accessible facilities, the defendants denied the plaintiff full and
18   equal access.
19     25. As a wheelchair user, the plaintiff benefits from and is entitled to use
20   wheelchair accessible facilities. By failing to provide accessible facilities, the
21   defendants denied the plaintiff full and equal access.
22     26. The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25     27. The barriers identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the
27   Department of Justice as presumably readily achievable to remove and, in fact,
28   these barriers are readily achievable to remove. Moreover, there are numerous


                                             4

     Complaint
        Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 5 of 8




1    alternative accommodations that could be made to provide a greater level of
2    access if complete removal were not achievable.
3      28. Plaintiff will return to Bay Area Awning to avail himself of its goods or
4    services and to determine compliance with the disability access laws once it is
5    represented to him that Bay Area Awning and its facilities are accessible.
6    Plaintiff is currently deterred from doing so because of his knowledge of the
7    existing barriers and his uncertainty about the existence of yet other barriers
8    on the site. If the barriers are not removed, the plaintiff will face unlawful and
9    discriminatory barriers again.
10     29. Given the obvious and blatant nature of the barriers and violations
11   alleged herein, the plaintiff alleges, on information and belief, that there are
12   other violations and barriers on the site that relate to his disability. Plaintiff will
13   amend the complaint, to provide proper notice regarding the scope of this
14   lawsuit, once he conducts a site inspection. However, please be on notice that
15   the plaintiff seeks to have all barriers related to his disability remedied. See
16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17   encounters one barrier at a site, he can sue to have all barriers that relate to his
18   disability removed regardless of whether he personally encountered them).
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     31. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                               5

     Complaint
        Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 6 of 8




1    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
2    § 12182(a). Discrimination is defined, inter alia, as follows:
3             a. A failure to make reasonable modifications in policies, practices,
4                or procedures, when such modifications are necessary to afford
5                goods,     services,   facilities,   privileges,     advantages,   or
6                accommodations to individuals with disabilities, unless the
7                accommodation would work a fundamental alteration of those
8                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
9             b. A failure to remove architectural barriers where such removal is
10               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11               defined by reference to the ADA Standards.
12            c. A failure to make alterations in such a manner that, to the
13               maximum extent feasible, the altered portions of the facility are
14               readily accessible to and usable by individuals with disabilities,
15               including individuals who use wheelchairs or to ensure that, to the
16               maximum extent feasible, the path of travel to the altered area and
17               the bathrooms, telephones, and drinking fountains serving the
18               altered area, are readily accessible to and usable by individuals
19               with disabilities. 42 U.S.C. § 12183(a)(2).
20     32. When a business provides parking, it must provide accessible parking.
21     33. Here, accessible parking has not been provided in conformance with the
22   ADA Standards.
23     34. When a business provides door hardware, it must provide accessible
24   door hardware.
25     35. Here, accessible door hardware has not been provided in conformance
26   with the ADA Standards.
27     36. The Safe Harbor provisions of the 2010 Standards are not applicable
28   here because the conditions challenged in this lawsuit do not comply with the


                                            6

     Complaint
         Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 7 of 8




1    1991 Standards.
2       37. A public accommodation must maintain in operable working condition
3    those features of its facilities and equipment that are required to be readily
4    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
5       38. Here, the failure to ensure that the accessible facilities were available
6    and ready to be used by the plaintiff is a violation of the law.
7
8    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
9    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      39. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      40. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      41. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      42. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28      43. Although the plaintiff encountered frustration and difficulty by facing


                                              7

     Complaint
        Case 5:21-cv-07330-NC Document 1 Filed 09/21/21 Page 8 of 8




1    discriminatory barriers, even manifesting itself with minor and fleeting
2    physical symptoms, the plaintiff does not value this very modest physical
3    personal injury greater than the amount of the statutory damages.
4
5           PRAYER:
6           Wherefore, Plaintiff prays that this Court award damages and provide
7    relief as follows:
8        1. For injunctive relief, compelling Defendants to comply with the
9    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12       2. For equitable nominal damages for violation of the ADA. See
13   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
14   and any other equitable relief the Court sees fit to grant.
15       3. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
20   Dated: September 19, 2021         CENTER FOR DISABILITY ACCESS
21
22
                                       By: _______________________
23
                                             Amanda Seabock, Esq.
24                                           Attorney for plaintiff
25
26
27
28


                                             8

     Complaint
